 4:10-cr-03129-RGK-CRZ Doc # 173 Filed: 06/08/20 Page 1 of 1 - Page ID # 1359




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:10CR3129

       vs.
                                                              ORDER
STELLA M. LEVEA,
JAMES P. MASAT, and
KENNETH W. MOTTIN,

                    Defendants.



      Upon notification and proof of the death of Donald Eugene Kaelin,

      IT IS ORDERED that the Clerk shall reissue the checks attached to Delores
A. Kaelin’s letter, which have been filed as Filing no. 172. Filing no. 172 is granted
as provided herein. The Clerk shall mail a copy of this order to Delores A. Kaelin.

      Dated this 8th day of June, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
